                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

VET C BEYELER, and PATRICIA J
BEYELER,
                                                          4:19CV3077
                   Plaintiffs,

      vs.                                                   ORDER

MONSANTO COMPANY,

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed by Andrew L. Davick, as
counsel of record for Plaintiffs, (Filing No. 8), is granted. Andrew L. Davick shall
no longer receive electronic notice in this case.


      Dated this 5th day of August, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
